Exhibit 10.9



EXECUTION VERSION




FIRST AMENDMENT TO THE STOCKHOLDERS’ AGREEMENT
This First Amendment (this “Amendment”) to the Stockholders’ Agreement is
entered into as of February 12, 2016, by and among TransUnion (successor to
TransUnion Holding Company, Inc.), a Delaware corporation (“Parent”), the Advent
Investor and the GS Investors (collectively, the “Sponsor Investors”), and
constitutes an amendment to the Stockholders’ Agreement (the “Agreement”), dated
as of April 30, 2012, among (i) Parent, (ii) the Stockholders and (iii) the
Sponsor Investors. All capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.
WHEREAS, Section 7.6(a) of the Agreement permits Parent and the Sponsor
Investors to amend the Agreement without Stockholder approval if the amendment
does not adversely affect the rights and obligations of the Stockholders; and
WHEREAS, Parent and the Sponsor Investors desire to amend the Agreement as set
forth in this Amendment to (i) provide additional liquidity opportunities to
Stockholders; (ii) enable Stockholders to facilitate a Cashless Exercise (as
defined below); and (iii) establish a date certain for the termination of the
Agreement.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree and hereby amend the Agreement as
follows:
1.Section 1.1. The following definition is hereby added to Section 1.1 of the
Agreement between the definitions of “Agreement” and “Award”:
““Available Shares” means, with respect to any Stockholder at any time, a number
of Share Equivalents equal to the greater of (a) such number of Share
Equivalents the Transfer of which would, immediately following such Transfer,
result in such Stockholder having a Relative Ownership Percentage equal to the
aggregate Relative Ownership Percentage of the Sponsor Investors at such time
and (b) the Cumulative Transfer Amount.”
3.    Section 1.1.    The following definition is added to Section 1.1 of the
Agreement between the definitions of “Call Shares Price” and “Cause”;
““Cashless Exercise” means Shares used as a method of payment for the exercise
price of an Option or any tax obligation relating to the vesting or exercise of
any Award, as elected by the applicable Stockholder. In particular, Stockholders
may elect to:
(a)
surrender or deliver Shares to Parent (including, without limitation, by
Parent’s withholding Shares otherwise issuable upon the exercise or vesting of
the Award) as permitted by the terms of the applicable Award; and/or

(b)
place a market sell order with a broker with respect to Shares then issuable
upon exercise of an Option, whereby the broker has been directed to sell only
such number of Shares from the exercise of such Option sufficient to generate
the net proceeds required to pay to Parent the amount needed for the exercise
price of such Option plus any tax withholding required by Parent in connection
with such exercise.”

4.    Section 1.1. The following definitions are hereby added to Section 1.1 of
the Agreement between the definitions of “Company” and “De Minimis Continuing
Investor”:




--------------------------------------------------------------------------------

Exhibit 10.9



““Company Entities” means Parent and each of its Subsidiaries.
“Cumulative Transfer Amount” means, with respect to any Stockholder at any time,
a number of Share Equivalents equal to (i) (A) such Stockholder’s Cumulative
Transfer Percentage at such time multiplied by (B) the sum of (1) such
Stockholder’s Current Share Equivalents plus (2) the number of Share Equivalents
such Stockholder has previously Transferred (which, for the avoidance of doubt,
excludes Excluded Shares) following the IPO minus (ii) the number of Share
Equivalents such Stockholder has previously Transferred (which, for the
avoidance of doubt, excludes Excluded Shares) following the IPO.
“Cumulative Transfer Percentage” means, with respect to all Stockholders unless
otherwise agreed by Parent and the Sponsor Investors with respect to a
Stockholder, (i) 25.00% for calendar year 2016; (ii) 37.50% for calendar year
2017; and (iii) 50.00% for calendar year 2018.
“Current Share Equivalents” means, with respect to a Stockholder as of a
specific time, (a) the total number of Share Equivalents owned by such
Stockholder at such time plus (b) the total number of Shares used by such
Stockholder for any Cashless Exercise through such time minus (c) the total
number of Excluded Shares owned by such Stockholder at such time.”
1.Section 1.1. The definition of “Determination Time” in Section 1.1 of the
Agreement is hereby deleted in its entirety.
2.Section 1.1. The following definition is hereby added to Section 1.1 of the
Agreement between the definitions of “De Minimis Continuing Investor” and
“Dispute”:
““Disability” shall have the meaning set forth in the employer’s existing
long-term disability insurance plan or, if at the relevant time there is no such
insurance plan in place with respect to the Company Entities, at such time that
he or she is unable to perform his or her material job duties for Parent or any
of its Affiliates by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as
determined by a physician selected by Parent.”
3.Section 1.1. The following definition is hereby added to Section 1.1 of the
Agreement between definitions of “Exchange Act” and “Fair Market Value”:
““Excluded Shares” means (a) Shares (whether vested or unvested) that have been
issued or may be issued pursuant to any equity award plan adopted by any Company
Entity in connection with or following the IPO, and (b) any Shares acquired on
the open market (i.e., through a broker transaction) in connection with or
following the IPO (including, for the avoidance of doubt, pursuant to the direct
share purchase program put in place in connection with the IPO).”
4.Section 1.1.    “Relative Ownership Percentage” in Section 1.1 of the
Agreement is hereby amended and restated to read in its entirety as follows:
““Relative Ownership Percentage” means:
(a) with respect to Share Equivalents owned by a Stockholder at any time, a
fraction (expressed as a percentage), (i) the numerator of which is the number
of Current Share Equivalents, and (ii) the denominator of which is the number of
Share Equivalents owned by such Stockholder immediately prior to the IPO (plus
the number of Share Equivalents included in the number of Current Share
Equivalents at such time that were Restricted Securities immediately prior to
the IPO), and
(b) with respect to Share Equivalents owned by a Sponsor Investor at any time, a
fraction (expressed as a percentage), (i) the numerator of which is the
aggregate number of Share Equivalents owned by




--------------------------------------------------------------------------------

Exhibit 10.9



such Sponsor Investor at such time and (ii) the denominator of which is the
aggregate number of Share Equivalents owned by such Sponsor Investor immediately
prior to the IPO.”
1.Section 1.1. The definition of “Transfer” in Section 1.1 of the Agreement is
hereby amended and restated to read in its entirety as follows:
““Transfer” means, with respect to any Share Equivalents, a direct or indirect
transfer (including through one or more transfers), sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of such Share
Equivalents, including the grant of an option or other right, whether directly
or indirectly, whether voluntarily, involuntarily or by operation of Law;
provided, that a Transfer shall not include (i) any direct or indirect transfer
(including through one or more transfers), sale, exchange, assignment, pledge,
hypothecation or other encumbrance or other disposition of Share Equivalents as
a result of any direct or indirect transfer (including through one or more
transfers), sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition of an interest in The Goldman Sachs Group, Inc.
or Advent International Corporation, including the grant of an option or other
right, whether directly or indirectly, whether voluntarily, involuntarily or by
operation of Law, (ii) any Cashless Exercise or (iii) any transfer (including
through one or more transfers), sale, exchange, assignment, pledge,
hypothecation or other encumbrance or other disposition of any Excluded Shares.”
14.    Section 3.1(b). Section 3.1(b) of the Agreement is hereby amended and
restated to read in its entirety as follows:
“(b)    Subject to the other provisions of this Section 3.1 and applicable Law,
following an IPO, any Stockholder may at any time Transfer any or all of its
Share Equivalents without the consent of any Person; provided that (1) (x) with
respect to each Stockholder, in addition to Transfers to Permitted Transferees
pursuant to Section 3.2, prior to the earliest to occur of (i) the date on which
the Relative Ownership Percentage of the Advent Investor and the aggregate
Relative Ownership Percentage of GS Investors, in each case falls below 15%,
(ii) the date on which the sum of the Relative Ownership Percentage of the GS
Investors and the Advent Investor falls below 20%, (iii) the date of such
Stockholder’s death or Disability and (iv) June 25, 2018, such Stockholder shall
not Transfer more than its Available Shares; and (y) the parties agree that
Excluded Shares shall not be subject to the restriction on Transfer set forth in
clause (x) of this proviso; and (2) any such Transfers must also not violate
whatever customary management stock ownership guidelines are adopted in
connection with or after an IPO or the black-out or lock-up periods provided
under Section 2.04 of the Registration Rights Agreement or set forth in any
lock-up agreement entered into in connection with the IPO or any offering
effected under the Registration Rights Agreement.”
15.    Termination of Key Individuals after IPO. The following Section 4.3 shall
be added to the Agreement:
““Section 4.3.    Termination of Key Individuals after IPO. If a Key
Individual’s employment with the Company Entities is involuntarily terminated by
any Company Entity, or if a director of Parent is not elected by the
shareholders of Parent at an election of directors at which such Person has been
nominated to be elected, then this Agreement shall terminate with respect to
such Key Individual on the Termination Date or the date of the shareholder
meeting, as the case may be, so long as the Key Individual (a) has 20,000 or
less Current Share Equivalents as of the Termination Date or the date of the
shareholder meeting, as the case may be, and (b) was not terminated for Cause.”
16.    Section 7.8.    Section 7.8 of the Agreement is hereby amended and
restated to read in its




--------------------------------------------------------------------------------

Exhibit 10.9



entirety as follows:
““Termination. This Agreement shall automatically terminate upon the earliest to
occur of (i) a Change in Control; (ii) the dissolution or liquidation of Parent;
(iii) the event set forth in Section 3.1(b)(1)(x)(i); (iv) the event set forth
in Section 3.1(b)(1)(x)(ii); and (v) June 25, 2018. In addition, a Stockholder
shall cease to be bound by, or benefit from, the terms hereof upon the earliest
of (i) the termination of this Agreement with respect to such Stockholder
pursuant to Section 4.3, (ii) the event set forth in Section 3.1(b)(1)(x)(iii)
and (iii) the date of the IPO, if such Stockholder was no longer an employee or
a director of any Company Entity as of immediately prior to the IPO.
Notwithstanding the foregoing, no party hereto shall be relieved from liability
for any willful breach of this Agreement.”
1. No Further Effect. Except as expressly set forth in this Amendment, this
Amendment does not, by implication or otherwise, alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement.
2.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts entered into and
performed entirely within such State.
3.Miscellaneous. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Amendment shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other parties hereto. Until and unless each party has received a
counterpart hereof signed by the other parties hereto, this Amendment shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).
[Signature pages follow]




























--------------------------------------------------------------------------------

Exhibit 10.9



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
TRANSUNION
By:
/s/ MICHAEL J. FORDE
 
Name:Michael J. Forde
 
Title:Senior Vice President - Legal & Regulatory and Assistant Secretary









GS CAPITAL PARTNERS VI FUND, L.P.
By:
GSCP VI Advisors, L.L.C.
its General Partner
By:
/s/ GIL KLEMANN
 
Name:
Gil Klemann
 
Title:
Vice President





GS CAPITAL PARTNERS VI PARALLEL, L.P.
By:
GS Advisors VI, L.L.C.
its General Partner
By:
/s/ GIL KLEMANN
 
Name:
Gil Klemann
 
Title:
Vice President





SPARTANSHIELD HOLDINGS
By:
GS Capital Partners VI Offshore Fund, L.P., its General Partner
By: GSCP VI Offshore Advisors, L.L.C., its General Partner
By:
/s/ GIL KLEMANN
 
Name:
Gil Klemann
 
Title:
Vice-President









--------------------------------------------------------------------------------

Exhibit 10.9



ADVENT-TRANSUNION ACQUISITION LIMITED PARTNERSHIP
By:
Advent-TransUnion GP LLC, its general partner
By:
/s/ MICHAEL J. RISTAINO
 
Name:Michael J. Ristaino
 
Title:President
 
 







